The plaintiffs and defendants to this suit own adjacent lots situated on the waters of Biscayne Bay. The defendants-appellants' property is situated north of the plaintiffs-appellees' property and a five foot easement separates the lots, as the parcels are located in different subdivisions. The appellants extended their lot eastward into Biscayne Bay by filling in some 200 feet but failed to bulkhead the fill on the south boundary line, which is the north boundary line of appellees property. The effect of the fill, in the absence of a bulkhead on *Page 968 
the dividing line of the two parcels of property, caused the appellees' submerged lands to become partially submerged, and will continue so to be unless bulkheaded or the fill removed.
The plaintiffs-appellees obtained a restraining order against further encroachment by the defendants-appellants and on final hearing the temporary restraining order was made permanent and the defendants below appealed. We have studied the record, examined the briefs of counsel and heard oral argument at the bar of this Court, and we fail to find error in the record. See Holland v. Ft. Pierce Financing  Const. Co. 157 Fla. 649,27 So.2d 76; Freed v. Miami Beach Pier Corp., 93 Fla. 888,112 So. 841, 52 A.L.R. 1177; Thiesen v. Gulf, F.  A. R. Co.,75 Fla. 28, 78 So. 491, LRA 1918E 718; Sections 27101 and 309.0, F.S.A.
Affirmed.
THOMAS, C. J., TERRELL and SEBRING, JJ., concur.